UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number 000-51358 Kenexa Corporation (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-3024013 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 650 East Swedesford Road, Wayne, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (610)971-9171 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨Accelerated filer xNon-accelerated Filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox On August 7, 2012, 27,415,170 shares of the registrant’s Common Stock, $0.01 par value, were outstanding. Kenexa Corporation and Subsidiaries FORM 10-Q Quarter Ended June 30, 2012 Table of Contents Page PART 1:FINANCIAL INFORMATION Item 1:Financial Statements Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2012 and 2011(unaudited) 5 Consolidated Statements of Shareholders’ Equity for the six months ended June 30, 2012 (unaudited)and the year ended December 31, 2011 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3: Quantitative and Qualitative Disclosures about Market Risk 39 Item 4: Controls and Procedures 39 PART II: OTHER INFORMATION Item 1: Legal Proceedings 40 Item 1A: Risk Factors 40 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3: Defaults Upon Senior Securities 40 Item 4: Mine Safety Disclosures 40 Item 5: Other Information 40 Item 6: Exhibits 41 Signatures 42 Exhibit Index 43 2 PART 1:FINANCIAL INFORMATION Item 1:Financial Statements Kenexa Corporation and Subsidiaries Consolidated Balance Sheets (In thousands, except share and per share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $2,646 and $3,045 Unbilled receivables Income tax receivable 76 Deferred income taxes Prepaid expenses and other current assets Total current assets Long-term investments - Property and equipment, net Software, net Goodwill Intangible assets, net Deferred income taxes, non-current Deferred financing costs, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Notes payable, current 11 11 Term loan, current Commissions payable Accrued compensation and benefits Other accrued liabilities Deferred revenue Capital lease obligations Total current liabilities Revolving credit line and term loan Capital lease obligations, less current portion Deferred revenue, less current portion Deferred income taxes Other long-term liabilities Total liabilities Commitments and Contingencies Temporary equity Noncontrolling interest Shareholders' equity Preferred stock, $0.01 par value; authorized 10,000,000 shares; issued and outstanding: none - - Common stock, par value $0.01; authorized 100,000,000 shares; shares issued and outstanding: 27,387,715 and 27,124,276, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 3 Kenexa Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited; in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Subscription $ Other Total revenues Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Research and development Depreciation and amortization Total operating expenses (Loss) income from operations ) ) ) Interest expense, net ) Gain (loss) on change in fair market value of investments, net 41 ) 41 ) Loss before income taxes ) Income tax expense ) Net loss $ ) $ ) $ ) $ ) (Income) loss allocated to noncontrolling interest - ) ) Accretion associated with variable interest entity - ) - ) Net loss allocable to common shareholders' $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares - basic & diluted See notes to consolidated financial statements. 4 Kenexa Corporation and Subsidiaries Consolidated Statements of Comprehensive Loss (Unaudited; in thousands) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) (Income) loss allocated to noncontrolling interest - ) ) Accretion associated with variable interest entity - ) - ) Net loss allocable to common shareholders' $ ) $ ) $ ) $ ) Other (Loss) gain on currency translation adjustments ) ) ) Unrealized loss on investments - ) - ) Comprehensive loss $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 5 Kenexa Corporation and Subsidiaries Consolidated Statements of Shareholders’ Equity (In thousands; except share data) . Accumulated other Total Common Stock Additional Accumulated comprehensive shareholders' Shares Amount paid-in-capital deficit loss equity Balance December 31, 2010 $ $ $ ) $ ) $ Loss on currency translation adjustments - ) ) Share-based compensation expense - APIC Pool adjustments - - ) - - ) Stock options exercised 7 - - Issuance of restricted shares - Vested restricted stock units converted to shares - Employee stock purchase plan - - - Income allocated to noncontrolling interest - - - ) - ) Accretion associated with noncontrolling interest (variable interest entity) - - ) - - ) Public stock offering, net 35 - - Net loss - - - ) - ) Balance December 31, 2011 $ $ $ ) $ ) $ Loss on currency translation adjustments - ) ) Share-based compensation expense - APIC Pool adjustments - - ) - - ) Stock options exercised 2 - - Issuance of restricted shares - Vested restricted stock units converted to shares 1 (1
